Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 5-12, 14-18, 21-28 are pending.

Allowable Subject Matter
Claims 1-3, 5-12, 14-18, 21-28 are allowed (renumbered claims 1-3, 6-9, 12-15, 18-22, 4-5, 10-11, 16-17, 23-24, respectively).

The following is an examiner’s statement of reasons for allowance: Prior art teaches of determining target control information and characteristic information corresponding to the target control information, wherein the target control information comprises information for scheduling target user equipment by the base station (See Wang) as well as determining a target resource block subset corresponding to the target control information, selecting an available resource block as a target resource block, and sending target control information using the target resource block (See Wang). In addition, prior art teaches of learning of a target coverage level of the target user equipment by a RACH resource occupied by the target user equipment in a random access process (See Wang ‘570) wherein the target coverage level is a coverage level corresponding to a location at which the target user equipment is located in a coverage area of the base station (See Kim). However, prior art does not wherein the characteristic information corresponding to the target control information comprises a message type corresponding to the target control information, wherein the message type corresponding to the target control information comprises a random access channel (RACH) acknowledgement message of a target RACH request or a paging request message of the target user equipment; learning, by the base station, of a target coverage level of the target user equipment by a random access channel (RACH) resource occupied by the target user equipment in a random access process, wherein the target coverage level is a coverage level corresponding to a location at which the target user equipment is located in a coverage area of the base station; determining, by the base station according to a preset rule and the characteristic information from a resource block set corresponding to the target coverage level, a target resource block subset corresponding to the target control information; selecting, by the base station and from the target resource block subset, an available resource block as a target resource block; and sending, by the base station, the target control information using the target resource block”, as claimed (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ly et al. (US# 2018/0109976), Yu (US# 2015/0249971).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEVE R YOUNG/Primary Examiner, Art Unit 2477